Name: Commission Regulation (EEC) No 2293/87 of 30 July 1987 amending Regulation (EEC) No 602/87 as regards certain detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7. 87 Official Journal of the European Communities No L 209/41 COMMISSION REGULATION (EEC) No 2293/87 of 30 July 1987 amending Regulation (EEC) No 602/87 as regards certain detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regula ­ tion (EEC) No 822/87 HAS ADOPTED THIS REGULATION : Article 1 The following paragraphs are hereby added to Article 2 of Regulation (EEC) No 602/87 : 'Any quantities to be delivered for distillation in respect of which the producer has not complied with the time limit for notification laid down in Article 10 ( 1 ) of Regulation (EEC) No 854/86 shall be increased by 10 % . The amounts to be distilled as regards the quantities referred to in the preceding subparagraph shall be notified to the Commission by 15 November 1987 at the latest. The dates referred to in Article 12 (4) and (5) of Regu ­ lation (EEC) No 854/86 shall be carried forward by one month.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 39 (5), third subparagraph, and (9) thereof, Whereas a relatively large number of producers have not complied with the time limits for notification laid down in Article 10 ( 1 ) of Commission Regulation (EEC) No 854/86 (3), as last amended by Regulation (EEC) No 1410/87 (4) ; whereas, in such circumstances, it seems appropriate, in order to achieve the result anticipated for this measure for the 1986/87 marketing year, to provide that producers who made such notification belatedly, but who deliver the wine normally, may regularize their posi ­ tion as regards the right to intervention measures in the following marketing year by increasing the quantity that they are required to deliver ; whereas, in order to enable, in particular, the abovementioned producers to deliver the additional amounts required, the time limit for delivery of the wine and for distillation should be extended ; whereas Commission Regulation (EEC) No 602/87 (*) should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7 . 1987, p. 26 . (3) OJ No L 80, 25. 3 . 1986, p. 14. (&lt;) OJ No L 135, 23 . 5 . 1987, p. 11 . 0 OJ No L 58, 28 . 2. 1987, p. 48 .